Case 4:20-cv-10077-KMM Document 8 Entered on FLSD Docket 08/07/2020 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 SPOTTSWOOD COMPANIES, INC.                                    CASE NUMBER
                                                                  4:20−cv−10077−KMM
                        PLAINTIFF(S)

                              v.

 ZURICH AMERICAN INSURANCE COMPANY, A
 NEW YORK CORPORATION,
                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)


                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Zurich American Insurance Company




 as of course, on the date August 7, 2020.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Crystal Barnes−Butler
                                                             Deputy Clerk

 cc: Chief Judge K. Michael Moore
     Spottswood Companies, Inc.

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
